Application for reconsideration of decision dated March 20, 1986.
In our prior decision, we withheld determination of this appeal and remitted the matter to the Family Court of Rensselaer County for a further hearing and additional findings (118 AD2d 970). Counsel now advise that since the Judge who initially heard this case is no longer a member of the Family Court, a supplemental hearing and findings as contemplated by this court’s decision is no longer feasible. It further appears that the ultimate resolution of this matter would be expedited if a de novo hearing were directed.
In view of the foregoing, the application for reconsideration is granted and the decretal paragraph of this court’s prior decision and order is amended to provide that the order of the Family Court, entered September 18, 1984, is reversed, on the law, without costs, and the matter remitted to the Family Court of Rensselaer County for a de novo hearing and findings in accordance with Domestic Relations Law § 236 (B). Mahoney, P. J., Main, Mikoll and Yesawich, Jr., JJ., concur.